Exhibit 10.1

AVNET, INC.
2016 STOCK COMPENSATION AND INCENTIVE PLAN

 

Article 1  

PURPOSE OF THE PLAN

The Avnet, Inc. 2016 Stock Compensation and Incentive Plan is intended to
advance the interests of the Company by helping Avnet and its Subsidiaries to
attract, retain, and appropriately motivate high caliber persons to serve as
Eligible Employees and Non-Employee Directors, and by providing incentives to
Eligible Employees and Non-Employee Directors that are consistent with the
shareholders’ interest in maximizing the value of Avnet’s Stock.


Article 2
DEFINITIONS

The following terms, when used in capitalized form, shall have the meanings set
forth below: 

2.1.  “Administrator” means—

(a) with respect to each Award granted to an Eligible Employee, the Committee;
and

(b) with respect to each Award granted to a Non-Employee Director, the
Independent Directors.

2.2.  “Agreement” means the document (written or electronic) that evidences an
Award granted hereunder and sets forth the material terms thereof, including any
addendum thereto.  Each Agreement shall be in such form as prescribed or
approved by the Administrator. 

2.3. “Avnet” means Avnet, Inc. 

2.4.  “Award” means a grant under the Plan of an Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Share Unit, Other
Stock Unit Award, or Executive Incentive Performance Award, as evidenced by an
Agreement. 

2.5.  “Board of Directors” and “Director” shall mean, respectively, the Board of
Directors of Avnet and any member thereof. 

2.6.  “Change in Control” means the happening of any of the following: 

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either: (A) the then outstanding shares of Stock or (B) the
combined voting power of the then outstanding voting securities of Avnet
entitled to vote generally in the election of Directors; provided, however, that
the following transactions shall not constitute a Change in Control under this
subsection (a): (i) any acquisition directly from Avnet (excluding an
acquisition by virtue of the exercise of a conversion privilege), (ii) any
acquisition by Avnet or an entity controlled by Avnet, or (iii) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by Avnet
or any entity controlled by Avnet; or 

(b) the individuals who, as of the date of the 2016 annual meeting of Avnet’s
stockholders (the “Determination Date”) constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that an individual who becomes a Director
subsequent to the Determination Date shall be treated as a member of the
Incumbent Board if



--------------------------------------------------------------------------------

 



(i) his election, or nomination for election by Avnet’s stockholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board, and (ii) his initial assumption of office does not occur as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than a majority of the then Incumbent Board; or 

(c) a complete liquidation or dissolution of Avnet, or the sale or other
disposition of all or substantially all of the assets of Avnet (in one or more
transactions).

2.7. “CEO” means the Chief Executive Officer of Avnet.

2.8. “Code”  means the Internal Revenue Code of 1986, as amended.

2.9. “Committee” means the Compensation Committee of the Board of Directors,
which shall consist of three or more Non-Employee Directors appointed by the
Board of Directors.  No individual who is not both a “non-employee director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m) of the Code shall serve as a member of the Committee.

2.10.  “Company” means Avnet and all its Subsidiaries.

2.11.  “Covered Participant” means a Participant who is a “covered employee”
under Section 162(m) of the Code.

2.12. “Eligible Employee” means an employee of Avnet or of any of its
Subsidiaries.  The term “Eligible Employee” shall also include an individual
retained by Avnet or any of its Subsidiaries to render services as a consultant
or advisor other than services in connection with the offer or sale of
securities in a capital-raising transaction or services that directly or
indirectly promote or maintain a market for Avnet’s securities.

2.13. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.14. “Executive Incentive Performance Award” or “EIP Award” means a
performance-based cash award granted pursuant to ‎Article 11.

2.15. “Executive Officer” means an employee designated by Avnet as an executive
officer under Rule 16b-3.

2.16. “Fair Market Value”  means, with respect to any date, the closing price
(as reported for New York Stock Exchange Composite Transactions) at which shares
of Stock have been sold on such date (or, if such date is a date for which no
trading is so reported, on the next preceding date for which trading is so
reported), or such other price as determined by the Committee in accordance with
applicable law.

2.17. “Grant Date” means, with respect to granting an Award or modification of
an outstanding Award, the date on which the material terms of the Award
(including the number of shares covered by the Award, the conditions for
vesting, lapse of the Period of Restriction, and exercise, and the purchase
price, if any) are established and all action constituting the making or
modification of such Award is completed, without regard to (a) the date on which
the applicable Agreement is executed or (b) whether such Award or modification
is subject to future shareholder approval or other conditions.  The Grant Date
for any Award shall not occur before the recipient of the Award becomes an
Eligible Employee or Non-Employee Director, as applicable.  

2.18. “Incentive Stock Option” or “ISO” means an Option intended to qualify as
an “incentive stock option” under Section 422 of the Code.

2.19. “Independent Directors” means members of the Board of Directors acting as
a group, each of whom satisfies Avnet’s “Director Independence Standards.”    

2.20. “Non-Employee Director” means a Director who is not an Eligible Employee.





--------------------------------------------------------------------------------

 



2.21. “Option” means an Award granted pursuant to ‎Article 5.  In general, an
Option gives the recipient the right to purchase a specified number of shares,
which may be vested shares or Restricted Stock, at a specified price during a
specified term, subject to the terms and conditions of the applicable Agreement.

2.22. “Optionee” means a person who, at the time in question, holds an Option
that then remains unexercised in whole or in part, has not been surrendered, and
has not expired or terminated.  The term “Optionee” also includes any Successor
Optionee.

2.23. “Other Stock Unit Award” means a full value Award (i.e., not an Option,
SAR, or other appreciation award) granted pursuant to ‎Article 10.

2.24. “Participant” means an Eligible Employee or Non-Employee Director who has
been granted an Award hereunder.

2.25. “Performance Criteria” means any of the following criteria as related to
Avnet, any Subsidiary, or any division or other area of Avnet or a Subsidiary:

(i) Economic profit; economic value added; price of Stock; total stockholder
return; revenues; sales; sales productivity; sales growth; net income; operating
income; gross profit; earnings per share; return on equity; return on
investment; return on capital employed; cash flow; operating margin; gross
margin; operating unit contribution; achievement of annual operating profit
plans; debt level; market share; net worth; or other similar financial
performance measures as may be determined by the Committee; or

(ii) Strategic business criteria consisting of one or more objectives based on
meeting specified market penetration or market share; geographic business
expansion;  objective customer satisfaction goals; objective goals relating to
divestitures, joint ventures, mergers, acquisitions, and similar transactions;
implementation or completion of specified projects or processes strategic or
critical to the Company’s business operations; individual business objectives;
objective measures of brand recognition/acceptance; performance achievements on
designated projects or objectives; objective measures of regulatory compliance;
successful completion of internal or external audits; successful integration of
business units; successful hiring, retention of talent, or other succession
planning; or objective measures of employee engagement and satisfaction. 

In addition, for any Participant who is not a Covered Participant, Performance
Criteria may include any other criteria selected by the Committee.

2.26. “Performance Objectives” means, for any Award that is contingent in whole
or in part on achievement of performance objectives, the objectives or other
performance levels with respect to specified Performance Criteria that are
measured over a Performance Period for the purpose of determining the amount of
such Award and/or whether such Award is granted or vested.

2.27. “Performance Period” means a period over which achievement of Performance
Objectives is measured, as set forth in the applicable Agreement.

2.28. "Performance Share Unit” means an Award granted pursuant to ‎Article
9.  In general, a Performance Share Unit gives the recipient a contractual right
to receive a target number of shares of Stock or cash upon the attainment of
specified Performance Objectives.

2.29. “Period of Restriction” means the period during which the transfer of
shares of Restricted Stock is restricted, pursuant to ‎Article 7.

2.30. “Plan” means the Avnet, Inc. 2016 Stock Compensation and Incentive Plan,
as set forth herein and as amended from time to time.





--------------------------------------------------------------------------------

 



2.31. “Restricted Stock” means an Award of Stock granted pursuant to ‎Article 7.
 In general, Restricted Stock is Stock that, during a Period of Restriction, is
subject to a substantial risk of forfeiture and restrictions against sale or
other transfer.

2.32. “Restricted Stock Unit” means an Award granted pursuant to ‎Article 8.  In
general, a Restricted Stock Unit gives the recipient a contractual right to
receive cash or shares of Stock upon the attainment of specified vesting
conditions.

2.33. “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange Act.

2.34. “Securities Act” means the Securities Act of 1933, as amended.

2.35. “Stock” means, subject to the adjustment provisions set forth in ‎Article
13, Avnet’s $1.00 par value common stock.

2.36.  “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
‎Article 6.  In general, a Stock Appreciation Right gives the recipient the
right to receive, upon exercise of the Award, an amount equal to the excess of
the Fair Market Value of the shares of Stock with respect to which the SAR is
being exercised (determined as of the exercise date) over the exercise price set
forth in the Agreement.

2.37. “Subsidiary” means a corporation in which Avnet directly or indirectly
owns more than 50% of the total combined voting power of all classes of capital
stock.

2.38. “Successor Optionee” means any person who, under the provisions of
‎Article 5, has acquired from an Optionee the right to exercise an Option,  for
so long as such Option remains unexercised in whole or in part, and has not been
surrendered, exercised, or terminated.

Article 3
SHARES RESERVED FOR THE PLAN

3.1.  General Limitations.    Subject to the adjustment provisions set forth in
‎Article 13, the maximum number of shares of Stock that may be delivered
pursuant to the exercise of Awards granted under the Plan shall be 5,000,000.
All such shares shall be available for any type of Award, including Incentive
Stock Options.  At no time shall there be outstanding Awards under the Plan
covering more than such maximum number of shares less the aggregate of the
shares of Stock previously delivered pursuant to the exercise of Options
(including the shares of Stock previously covered by Options surrendered in
connection with the exercise of SARs), the shares of Stock with respect to which
stock-settled SARs have been exercised (without regard to the number of shares
of Stock issued upon settlement of such SARs), and the shares of Stock
previously delivered pursuant to the vesting of Restricted Stock, Restricted
Stock Units, Performance Share Units, and Other Stock Unit Awards.  The shares
of Stock authorized hereunder shall be in addition to the shares of Stock
authorized for grant under the Avnet, Inc. 2013 Stock Compensation Plan (the
“2013 Plan”),  which shall continue to be available for grant under the 2013
Plan.    Shares of Stock subject to Awards may consist of authorized but
unissued shares of Stock and/or shares of Stock held in Avnet’s treasury.

3.2. Individual Limitations.   No individual may be granted Awards in any
calendar year for more than 1,000,000 shares in the aggregate (including
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Share
Units, and other equity-based awards).  Awards granted to an individual in a
calendar year may consist of a single type (e.g., Options) or a mix of types, as
long as the aggregate share limit for the year is not exceeded. In addition, no
Non-Employee Director may be granted Awards covering shares with a value at the
time of grant of more than $1 million in any calendar year; provided, however,
that Awards covering shares with a value of up to $2 million may be granted to a
Non-Employee Director during the calendar year in which the Non-Employee
Director first joins the Board of Directors or is first designated as Chairman
of the Board of Directors or Lead Director.

3.3. Termination and Expiration of Awards.  If an Award is canceled, forfeited,
expired or otherwise terminates or is settled without delivery of shares of
Stock, whether in whole or in part, the



--------------------------------------------------------------------------------

 



number of shares of Stock covered by such Award immediately before such
cancellation, forfeiture, expiration, termination, or settlement shall thereupon
be added back to the number of shares of Stock otherwise available for further
grants of Awards hereunder; provided, however, that the following transactions
involving shares of Stock shall not result in shares of Stock becoming available
for subsequent Awards: (a) Stock tendered or withheld in payment of the exercise
price of an Option; (b) Stock tendered or withheld for taxes; (c) Stock that was
subject to a stock-settled SAR or an Option that was related to a SAR and was
not issued upon the settlement or exercise of such SAR; and (d) Stock
repurchased by the Company with the proceeds of an Option exercise.

Article 4  

ADMINISTRATION OF THE PLAN

4.1. Plan Administration.  This Plan shall be administered by the Administrator.
The Administrator shall have full and exclusive power to: (a) construe and
interpret the Plan; (b) establish and amend rules and regulations for the
administration of the Plan; (c) correct any defect, remedy any omission, and
reconcile any ambiguity or inconsistency in the Plan or any Award in the manner
and to the extent it deems necessary or desirable to carry out the intent of the
Plan and such Award; and (d) certify the level as to which each Performance
Objective was attained.  Subject to Section ‎4.6, the Administrator may delegate
some or all of its authority under the Plan (including powers not referenced in
this Section ‎4.1) to one or more Company officers, to the extent permitted by
and not inconsistent with any requirements of applicable law.    

4.2. Committee’s Authority to Grant Awards.  In addition to the powers
enumerated in Section ‎4.1 (and without limiting the generality thereof), the
Committee shall have plenary authority and discretion to determine the time or
times at which Awards shall be granted to Eligible Employees, the Eligible
Employees to whom Awards shall be granted, the number of shares of Stock (or for
Awards denominated in cash, the dollar amount) to be covered by each such Award,
and the terms and conditions upon which each such Award may be exercised (in
each case, to the extent not inconsistent with the provisions of this
Plan).  Subject to the requirements of the Plan, the terms and conditions
prescribed or approved for any Award granted by the Committee (as reflected in
the applicable Agreement) shall be entirely within the discretion of the
Committee.

4.3. Independent Directors’ Authority to Grant Awards.  In addition to the
powers enumerated in Section ‎4.1 (and without limiting the generality thereof),
the Independent Directors shall have plenary authority and discretion to
determine the time or times at which Awards shall be granted to Non-Employee
Directors, the Non-Employee Directors to whom Awards shall be granted, the
number of shares of Stock (or for Awards denominated in cash, the dollar amount)
to be covered by each such Award, and the terms and conditions upon which each
such Award may be exercised (in each case, to the extent not inconsistent with
the provisions of this Plan); provided that (a) no Director shall participate in
any action taken with respect to an Award granted or to be granted to such
Director, unless the same action is contemplated for all similarly situated
Directors, and (b) no Award shall be granted to a Non-Employee Director unless
such grant is approved by a majority of the Independent Directors.  Subject to
the requirements of the Plan, the terms and conditions prescribed or approved
for any Award granted by the Independent Directors (as reflected in the
applicable Agreement) shall be entirely within the discretion of the Independent
Directors.

4.4. Actions of the Committee.  A majority of the members of the Committee (but
not less than two) shall constitute a quorum, and all acts, decisions or
determinations of the Committee shall be by majority vote of such of its members
as shall be present at a meeting duly held at which a quorum is so present.  Any
act, decision, or determination of the Committee reduced to writing and signed
by a majority of its members (but not less than two) shall be fully effective as
if it had been made, taken or done by vote of such majority at a meeting duly
called and held.

4.5. Reporting.  The Committee shall provide reports as may from time to time be
prescribed by the Board of Directors.

4.6. CEO Authority to Grant Awards.  The CEO shall have authority to make Awards
to Eligible Employees who are not Executive Officers or Covered Participants,
including Eligible Employees who are



--------------------------------------------------------------------------------

 



promoted to Executive Officer positions, subject to such limits, if any, as the
Committee may impose.  The CEO shall have plenary authority and discretion to
determine the time or times at which Awards that the CEO is authorized to grant
shall be granted, the Eligible Employees to whom such Awards shall be granted,
the number of shares of Stock (or for Awards denominated in cash, the dollar
amount) to be covered by each such Award, and the terms and conditions upon
which each such Award may be exercised (in each case, to the extent not
inconsistent with the provisions of this Plan).

4.7. Determining Amount Payable.  With respect to any Award that is conditioned
in whole or in part on the achievement of Performance Objectives, the
Administrator shall determine the extent to which the applicable Performance
Objectives were achieved and shall have discretion to reduce the amount that
becomes vested or payable upon achievement of such Performance Objectives. 

4.8. Decisions of the Administrator.  All determinations and decisions made by
the Administrator pursuant to the provisions of the Plan shall be final,
conclusive, and binding upon all persons and the Company, except to the extent
that the terms of any sale or award of shares of Stock, or any grant of rights
or Options under the Plan, are required by law or by the Articles of
Incorporation or By-laws of Avnet to be approved by the Board of Directors or
shareholders.

4.9. Law Compliance.  Notwithstanding any other provision of the Plan, the
Administrator may impose such conditions on any Award, and the Board of
Directors may amend the Plan in any such respects, as the Administrator or the
Board of Directors determines is necessary or desirable to avoid adverse
consequences under Rule 16b-3, Section 162(m) of the Code, Section 409A of the
Code, Section 280G of the Code, or any other applicable law; and the Plan shall
be construed consistently with the intent to avoid adverse consequences under
applicable law.

Article 5
OPTIONS

5.1. Grant.  The Committee (and the CEO to the extent permitted by Section ‎4.6)
 may grant Options to Eligible Employees, and the Independent Directors may
grant Options to Non-Employee Directors.    

5.2. Exercise Price.  The price per share at which Stock subject to an Option
may be purchased shall be set forth in the Agreement.  In no event shall such
exercise price be less than 100% of the Fair Market Value of the Stock on the
Grant Date.

5.3. Term.  The term of each Option granted under the Plan shall be set forth in
the Agreement; provided, however, that in no event shall an Option be
exercisable after the day before the tenth anniversary of the Grant
Date.  Unless sooner forfeited or otherwise terminated pursuant to the terms
hereof or of the Agreement, each Option granted under the Plan shall expire at
the end of its term, and the term may not be extended.  No Option may be
exercised after the expiration of its term.

5.4. Exercisability (Vesting).  Each Option granted under the Plan shall be
subject to the vesting conditions set forth in the Agreement; provided, however,
that the exercisability of any Option may be accelerated to the extent permitted
by Section 12.2 (Acceleration of Vesting).  Subject to Section ‎12.2,  an Option
shall become vested no faster than pro rata over the three (3) year period that
starts on the Grant Date.    Subject to the provisions of the Agreement, each
Option granted under the Plan that has become exercisable pursuant to this
Section 5.4 shall remain exercisable thereafter until the expiration of its term
as described in Section ‎5.3.    

5.5. Exercise.  To the extent that an Option has become exercisable in
accordance with Section ‎5.4,  such Option may be exercised by notice to
Avnet, in a form approved by Avnet, stating the number of shares of Stock with
respect to which such Award is being exercised, accompanied by payment in full
therefor as described below.  After receipt of such notice and payment, subject
to Section ‎12.6 (Registration of Shares), Avnet shall record the stock transfer
on its books and records without the need to issue a physical certificate.  The
payment due upon exercise of an Option may be made in any form permitted by the
Administrator.  The permitted forms of payment may (but are not required to)
include (i) check (certified, if so required by Avnet); (ii) shares of
Stock with a fair market value, at the date of



--------------------------------------------------------------------------------

 



receipt by Avnet, equal to the aggregate exercise price (plus withholding, if
applicable); (iii) a combination of check and shares of Stock; (iv) having Avnet
retain from the Stock otherwise issuable upon exercise of the Option a number of
shares of Stock having a fair market value equal to the exercise price of the
Option (plus withholding, if applicable); (v) to the extent permitted by
applicable law, by delivering a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to Avnet the exercise
price and to deliver to the Participant the net amount of shares received upon
exercise (after subtracting the exercise price, withholding, and any broker
fee); or (vi) any other manner acceptable to the Administrator. 

5.6. General Modification Rules.  The Administrator may, for such consideration
(if any) as it may deem adequate and with the prior consent of the Optionee,
modify the terms of any outstanding Option; provided, however, that except to
the extent permitted by Section ‎5.8, no Option may be repriced, replaced, or
regranted through cancellation, or by lowering the exercise price of such
Option, and no Option with an exercise price that exceeds the Fair Market Value
of a share of Stock shall be exchanged for a cash payment, without shareholder
approval.

5.7. Dividend Rights.  Participants in whose name Options are granted shall not
be entitled to receive dividends or other distributions with respect to shares
of Stock underlying such Options.

5.8. Special Modification in the Event of a Corporate Transaction.  In the event
of a corporate transaction (within the meaning of Treas. Reg. § 1.424-1(a)(3)),
the Administrator may provide for the assumption or substitution of outstanding
Options, provided that the requirements of Treas. Reg. § 1.424-1(a) are
satisfied with respect to Incentive Stock Options, and the requirements of
Treas. Reg. § 1.409A-1(b)(v)(D) are satisfied with respect to all other Options.

5.9. Special Rules for Incentive Stock Options (“ISOs”).  ISOs shall be subject
to the requirements of Section 422 of the Code, including the following (all of
which shall be interpreted consistent with the intent to comply with the
requirements of Section 422 of the Code and not to impose any restrictions that
are not required by Section 422):

(a) Shares Available for ISO Grants.  All shares of Stock authorized for Awards
under ‎Article 3 are available to be issued through ISOs; provided, however,
that to the extent required by Section 422 of the Code, canceled Awards shall
continue to be counted against the number of shares available.

(b) Optionee Must Be an Employee.  No ISO shall be granted to any individual who
is not an employee of Avnet or a Subsidiary. 

(c)  Special Rules for 10% Owners.  An Incentive Stock Option shall not be
granted to an individual who, immediately before the time the Option is granted,
owns shares of Stock possessing more than 10 percent of the total combined
voting power of all classes of stock of Avnet, unless the Agreement for such
Incentive Stock Option provides that (i) the exercise price is no less than 110
percent (110%) of the Fair Market Value of the Stock on the Grant Date
(determined in accordance with Treas. Reg. § 1.422-2(f)(1)), and (ii) the Option
expires no later than the fifth anniversary of the Grant Date.

Article 6
STOCK APPRECIATION RIGHTS (“SARs”)

6.1. Grant.  The Committee (and the CEO to the extent permitted by Section ‎4.6)
 may grant SARs to Eligible Employees, and the Independent Directors may grant
SARs to Non-Employee Directors.  Each SAR may be free-standing or related to all
or part of an Option.  In the discretion of the Administrator, a SAR related to
an Option may be granted at any time before the related Option is exercised,
expires, is terminated, or is surrendered, and may be modified when the related
Option is modified.

6.2.    Exercise Price.  The exercise price per share for each free-standing SAR
granted under the Plan shall be set forth in the Agreement.  In no event shall
the exercise price be less than 100% of the Fair Market Value of the Stock on
the Grant Date.





--------------------------------------------------------------------------------

 



 

6.3. Term.  The term of each SAR granted under the Plan shall be set forth in
the Agreement; provided, however that in no event shall a SAR be exercisable
after the day before the tenth anniversary of the Grant Date.  Unless sooner
forfeited or otherwise terminated pursuant to the terms hereof or of the
Agreement, each SAR granted under the Plan shall expire at the end of its term,
and the term may not be extended.  No SAR may be exercised after the expiration
of its term.

6.4. Exercisability (Vesting).  Each SAR granted under the Plan shall be subject
to the vesting conditions set forth in the Agreement; provided, however, that
(a) the exercisability of any SAR may be accelerated to the extent permitted by
Section 12.2 (Acceleration of Vesting), and (b) if a SAR relates to all or part
of an Option, such SAR shall be exercisable only to the extent that the related
Option is exercisable.    Subject to Section ‎12.2,  a SAR shall become vested
no faster than pro rata over the three (3) year period that starts on the Grant
Date.  Subject to the provisions of the Agreement, each SAR that is exercisable
pursuant to this Section 6.4 shall remain exercisable thereafter until the
expiration of its term as described in Section ‎6.3.

6.5. Exercise.  To the extent that a SAR has become exercisable in accordance
with Section ‎6.4, such SAR may be exercised in accordance with the procedures
set forth in Section ‎5.5 (Exercise), but without the requirement to make a
payment therefor.  If the SAR is related to all or part of an Option, the
Optionee must provide with the exercise notice an instrument effecting the
surrender of the related portion of the Option.  Each SAR may be settled in
shares of Stock, cash, or a combination of cash and shares (provided that shares
of Stock underlying any SAR that is settled in cash shall not be available to be
issued in a future Award).  No fractional shares shall be issued; any amount
that would have been payable in fractional shares shall be paid in cash.

6.6. Other Conditions.  The Administrator (or its designee) may impose any other
conditions upon the exercise of SARs.  Such conditions may govern the right to
exercise SARs granted before the adoption or amendment of such conditions as
well as SARs granted thereafter.

6.7. Dividend Rights.  Participants in whose name SARs are granted shall not be
entitled to receive dividends or other distributions with respect to shares of
Stock underlying such SARs.

6.8. Modification and Cancellation Rules.  The modification and cancellation
rules and restrictions set forth in Sections ‎5.6 (General Modification Rules)
 and ‎5.8  (Special Modification in the Event of a Corporate Transaction)  shall
also apply with respect to SARs. 

Article 7
RESTRICTED STOCK

 

7.1. Grant.  The Committee (and the CEO to the extent permitted by Section ‎4.6)
 may grant Restricted Stock to Eligible Employees, and the Independent Directors
may grant Restricted Stock to Non-Employee Directors.  The number of shares
granted pursuant to any Restricted Stock Award, and the purchase price (if any),
shall be set forth in the Agreement.

7.2. Restrictions.  During the Period of Restriction set forth in the applicable
Agreement, shares of Restricted Stock shall not be sold, transferred, pledged,
assigned, exchanged, encumbered, alienated, hypothecated, or otherwise disposed
of.  Except as otherwise provided in the Agreement, if a Participant‘s
employment or other service with the Company terminates before the end of the
Period of Restriction for any shares of Restricted Stock, all such restricted
shares shall be forfeited, and all rights of the Participant with respect to
such shares of Stock shall immediately terminate without any payment or other
consideration therefor; provided that if the Participant paid for any of the
forfeited shares, the Company shall refund the purchase price (without interest
or any other earnings).  Any forfeited shares of Restricted Stock that had been
delivered to, or held in custody for, a Participant shall be returned to Avnet,
accompanied by any instrument of transfer requested by Avnet.    

7.3. Lapse of Period of Restriction (Vesting).  The Period of Restriction for
each Award of Restricted Stock shall lapse only upon satisfaction of conditions
set forth in the Agreement.  Such conditions may be based on (a) continued
service to Avnet or a Subsidiary for a specified period,



--------------------------------------------------------------------------------

 



(b) achievement of Performance Objectives, or (c) a combination of (a) and (b). 
Subject to Section ‎12.2, the Period of Restriction for any Award of Restricted
Stock shall lapse no faster than pro rata over the three (3) year period that
starts on the Grant Date.

7.4. Settlement of Restricted Stock.  Shares of Restricted Stock shall become
freely transferable immediately following the last day of the Period of
Restriction.  As soon as practicable after the Period of Restriction lapses,
Avnet shall record the stock transfer on its books and records without the need
to issue a physical certificate. 

7.5. Voting Rights.  During the Period of Restriction, Participants in whose
name Restricted Stock is granted under the Plan may exercise full voting rights
with respect to those shares.

7.6. Dividend Rights.  During the Period of Restriction, Participants in whose
name Restricted Stock is granted shall be entitled to receive all dividends and
other distributions paid with respect to such Restricted Stock Awards, as set
forth in this Section ‎7.6.  Dividends paid in cash shall be automatically
reinvested in additional shares of Restricted Stock at a purchase price per
share equal to the Fair Market Value of a share of Stock on the date such
dividend is paid; provided, however, that fractional shares shall not be
issued.  Any amount that would have been invested in a fractional share shall be
payable to the Participant in cash when the Period of Restriction for the
underlying shares lapses.    All additional shares of Stock received by a
Participant in respect of a dividend or other distribution on Restricted Stock,
whether through reinvestment or through a dividend or other distribution paid in
shares of Stock, shall be subject to the same restrictions (for the same Period
of Restriction) as the Restricted Stock with respect to which they were
received; and the right to receive cash with respect to any fractional share
shall be subject to forfeiture until the Period of Restriction for the
underlying shares lapses.

7.7. Foreign Laws.  Notwithstanding any other provision of the Plan, if
Restricted Stock is to be awarded to a Participant who is subject to the laws,
including the tax laws, of any country other than the United States, the
Committee may, in its discretion, direct Avnet to sell, assign, or otherwise
transfer the Restricted Stock to a trust or other entity or arrangement, rather
than grant the Restricted Stock directly to the Participant.

Article 8
RESTRICTED STOCK UNITS

8.1. Grant.  The Committee (and the CEO to the extent permitted by Section ‎4.6)
 may grant Restricted Stock Units to Eligible Employees, and the Independent
Directors may grant Restricted Stock Units to Non-Employee Directors.  The
number of shares of Stock underlying any Restricted Stock Unit Award shall be
set forth in the Agreement. 

8.2. Vesting.  An Award of Restricted Stock Units shall be subject to vesting
conditions set forth in the applicable Agreement.  Such vesting conditions may
be based on (a) continued service to Avnet or a Subsidiary for a specified
period, (b) achievement of Performance Objectives, or (c) a combination of (a)
and (b).  Subject to Section ‎12.2,  a Restricted Stock Unit Award shall become
vested no faster than pro rata over the three (3) year period that starts on the
Grant Date.

8.3. Settlement of Restricted Stock Units.  Subject to Section ‎12.6
(Registration of Shares), as soon as practicable after any Restricted Stock
Unit becomes vested, Avnet shall transfer to the Participant one share of Stock
for each such vested Restricted Stock Unit, cash in lieu of shares of Stock, or
a combination of cash and shares of Stock.  No fractional shares shall be issued
with respect to vesting of Restricted Stock Units.

8.4. Dividend Rights.  Participants in whose name Restricted Stock Units are
granted shall not be entitled to receive dividends or other distributions with
respect to shares of Stock underlying such Restricted Stock Unit, unless the
Agreement provides otherwise.  Any right to receive dividends or other
distributions shall be subject to the same vesting conditions and risk of
forfeiture as the Restricted Stock Units with respect to which such right is
granted, and all dividends and distributions shall be paid when the applicable
Restricted Stock Units are settled.





--------------------------------------------------------------------------------

 



Article 9
Performance Share Units

9.1. Grant.    The Committee (and the CEO to the extent permitted by Section
‎4.6)  may grant Performance Share Units to Eligible Employees, and the
Independent Directors may grant Performance Share Units to Non-Employee
Directors. The target and maximum number of Shares deliverable upon achievement
of the applicable Performance Objectives shall be set forth in the Agreement.  
 

9.2. Vesting.  Vesting of Performance Share Units  shall be conditioned upon the
achievement of specified Performance Objectives over a specified Performance
Period, and such other conditions as are set forth in the Agreement.  Subject to
Section 12.2, Awards of Performance Share Units shall become vested no faster
than pro rata over the three (3) year period that starts on the Grant Date.    

9.3. Settlement of Performance Shares.  After Performance Share Units become
vested, Avnet shall transfer to the Participant shares of Stock or cash, or a
combination of cash and shares of Stock, corresponding to the vested amount
(determined after taking into account the Administrator’s discretion to reduce
the amount payable upon achievement of Performance Objectives).  No fractional
shares shall be issued with respect to vesting of Performance Share Units. 

9.4. Dividend Rights.  Participants in whose name Performance Share Units are
granted shall not be entitled to receive dividends or other distributions with
respect to shares of Stock underlying such Performance Share Units, unless the
Agreement provides otherwise.  Any right to receive dividends or other
distributions shall be subject to the same vesting conditions and risk of
forfeiture as the Performance Share Units with respect to which such right is
granted, and all dividends and distributions shall be paid when the applicable
Performance Share Units are settled.

Article 10  
OTHER STOCK UNIT AWARDS

 

10.1. Grant.  The Committee (and the CEO to the extent permitted by Section
‎4.6)  may grant Other Stock Unit Awards to Eligible Employees, and the
Independent Directors may grant Other Stock Unit Awards to Non-Employee
Directors.  Each Other Stock Unit Award may be granted as a stand-alone Award or
in connection with another Award made under the Plan, and may be in the form of
Stock or other securities.  The number of shares of Stock or other securities
underlying any Other Stock Unit Award shall be set forth in the Agreement.

10.2. Amount of Award.  The value of each Other Stock Unit Award shall be based,
in whole or in part, on the value of the underlying Stock or other
securities.  The Agreement may provide that an Other Stock Unit Award may
provide to the Participant (a) dividends or dividend equivalents and (b) cash
payments in lieu of or in addition to an Award.

10.3. General Rules for Other Stock Unit Awards.  Subject to the requirements of
the Plan, including this Section ‎10.3, the terms, restrictions, conditions,
vesting requirements, and payment rules of an Other Stock Unit Award
(collectively, the “Rules”) shall be set forth in the Agreement.  The Rules for
each Other Stock Unit Award need not be consistent from one Other Stock Unit
Award to another.

(a)  An Other Stock Unit Award shall be subject to vesting conditions set forth
in the applicable Agreement, which may be based on any criterion permitted by
Section ‎8.2 (Vesting).   Subject to Section ‎12.2, the minimum vesting period
required by Section ‎8.2 shall also apply for Other Stock Unit Awards; provided
that the minimum vesting period shall not apply for full value awards granted to
Non-Employee Directors. 

(b) An Other Stock Unit Award may be contingent on the payment of cash
consideration by the Participant or may provide for delivery of the Award, and
any Stock or other securities issued in conjunction with the Award, without any
payment of cash consideration.





--------------------------------------------------------------------------------

 



(c)  An Other Stock Unit Award may be subject to a deferred payment schedule, if
so set forth in the Agreement.

(d)  The Administrator, in its sole and complete discretion, as a result of
certain circumstances, including the assumption of, or substitution of stock
unit awards of a company with which Avnet or a Subsidiary participates in an
acquisition, separation, or similar corporate transaction, may waive or
otherwise remove, in whole or in part, any restriction or condition imposed on
an Other Stock Unit Award at the time of grant.

Article 11
Executive Incentive Performance Awards

11.1. EIP Awards.  The Committee (and the CEO to the extent permitted by Section
‎4.6)  may issue EIP Awards to Eligible Employees who are Executive Officers or
members of senior management of Avnet or of any of its Subsidiaries. Neither
this ‎Article 11 nor any other provision of the Plan shall limit in any way the
authority of the CEO and other Company officers to issue incentive pay and cash
bonuses to Eligible Employees who are not Executive Officers.

11.2. Determination of EIP Amount.  The amount of an EIP Award shall be
determined by the Committee (or the CEO to the extent permitted by Section
‎4.6) and shall be contingent upon the achievement of Performance Objectives
specified by the Committee, as set forth in the Agreement.    

11.3. Payment of Awards.  EIP Awards shall be paid in cash after the Performance
Period has ended and the Committee has certified that the specified Performance
Objectives were achieved.  Except as otherwise expressly provided in an
Agreement, payment shall be made no later than the end of the “applicable 2-½
month period” described in Treas. Reg. § 1.409A-1(b)(4)(i)(A).

11.4.    Individual Limitation.  The maximum individual EIP Award permitted for
a 12-month Performance Period, is $5,000,000.  If the Performance Period is not
twelve (12) months, the $5,000,000 limitation shall be adjusted on a pro-rata
basis (downward if the Performance Period is less than 12 months and upward if
the Performance Period is more than 12 months) to reflect the length of the
Performance Period.

Article 12
ADDITIONAL TERMS AND PROVISIONS

 

12.1. Agreements.  Promptly after the granting of any Award or the modification
of any outstanding Award, the Administrator shall cause such Participant to be
notified of such action and shall cause Avnet to deliver to such Participant an
Agreement (which Agreement shall be signed on behalf of Avnet by an officer of
Avnet with appropriate authorization therefor) evidencing the Award so granted
or modified and the terms and conditions thereof and including (when
appropriate) an addendum evidencing the Award so granted or modified and the
terms and conditions thereof.

12.2. Acceleration of Vesting and Cancellation of Options and SARs.  The
Administrator, in its sole discretion, may accelerate the vesting of any Award
(including the lapsing of the Period of Restriction for Restricted Stock), or
remove conditions for vesting (or lapsing of the Period of Restriction) upon a
Change in Control or the Participant’s death, retirement, layoff, separation
from service in connection with a Change in Control, or other separation from
service where the Administrator determines that such treatment is appropriate
and in the Company’s best interests, as well as upon assumption of, or in
substitution for equity awards of a company with which Avnet or a Subsidiary
participates in an acquisition, separation, merger, or similar corporate
transaction; provided, however, that with respect to an Award to a Covered
Participant that is intended to qualify as “other performance-based
compensation,” waiver of performance conditions shall be permitted only to the
extent permitted by Revenue Ruling 2008-13 or any successor thereto.  In
addition, the Administrator may grant awards of Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Share Units and Other Stock Unit Awards that
do not satisfy the minimum vesting periods and Periods of Restriction prescribed
by Sections 5.4, 6.4, ‎7.3,  ‎8.2, 9.2, and 10.3(a), provided that the total
number of shares of Stock underlying Awards



--------------------------------------------------------------------------------

 



that do not satisfy such minimum vesting periods and Periods of Restriction
shall not exceed five percent (5%) of the total number of shares available for
grant under the Plan.  In connection with a Change in Control, any Options or
SARs may be canceled in exchange for the right (to the extent vested) to
receive, at a time determined by the Administrator, a cash payment equal to the
excess, if any, of the fair market value of the Stock subject to the Option or
SAR over the exercise price.  For the avoidance of doubt, no payment shall be
required with respect to any Option or SAR for which the exercise price exceeds
the fair market value of the Stock at the time of the cancellation (i.e., an
“under water” option or SAR).

12.3. Tax Withholding.  The Company shall have the right to deduct from all
amounts paid to a Participant or beneficiary any taxes that it determines are
required by law to be withheld in respect of Awards under the Plan.  In the case
of an Award settled in shares of Stock, no shares of Stock shall be issued, and
no election under Section 83(b) of the Code shall be accepted, unless and until
arrangements satisfactory to the Company have been made to satisfy any
applicable withholding tax obligations.  Without limiting the generality of the
foregoing and subject to such terms and conditions as the Committee may impose,
the Company shall have the right to (a) retain shares of Stock or (b) subject to
such terms and conditions as the Committee may establish from time to time,
allow Participants or beneficiaries to (i) tender shares of Stock (including
shares of Stock issuable in respect of an Award) to satisfy, in whole or in
part, the amount required to be withheld, or (ii) pay the required tax
withholding amount to Avnet in cash; and the fair market value of shares of
Stock withheld may exceed the minimum statutory withholding requirements.  For
purposes of determining the number of shares of Stock required to satisfy a tax
withholding obligation, the fair market value shall be calculated as of the date
that the amount to be withheld is determined.    Unless a Participant or
beneficiary, as applicable, requests to pay Avnet cash for any fractional share
that would otherwise be required to be withheld to satisfy a tax withholding
obligation, the number of shares of Stock withheld by Avnet shall be rounded up
to the nearest whole number.  Regardless of the amount withheld, each
Participant and beneficiary shall be responsible at all times for paying all
federal, state, and local income and employment taxes allocable to such
Participant or beneficiary with respect to any Award (including taxes due with
respect to imputed income), and the Company shall not be responsible for any
interest or penalty that a Participant incurs by failing to make timely payments
of tax.

12.4. No Right to Employment; No Right to Award.  The Plan shall not confer upon
any Participant or other individual any right with respect to continuance of
employment by the Company, or continuance of membership on the Board of
Directors, nor shall it interfere in any way with his right, or the Company’s
right, to terminate his employment or Board membership at any time.    No
provision of the Plan shall be construed to give any Eligible Employee or
Non-Employee Director a right to receive an Award.

12.5. Shareholder Rights.  Except as provided in ‎Article 7 with respect to
Restricted Stock, no Participant shall acquire or have any rights as a
shareholder of Avnet by virtue of any Award until the shares of Stock issued
pursuant to the Award or the exercise thereof are recorded in the books and
records of Avnet in accordance with the terms of the Plan.  Subsequent to such
recordation in the books and records of Avnet, the recipient of shares of Stock
shall have the full rights of a holder of such Stock.

12.6. Registration of Shares.  It is Avnet’s present intention to register the
shares of Stock issued pursuant to the Plan under the Securities Act as
necessary.  Avnet shall not be obligated to sell or deliver any shares of Stock
pursuant to the granting, vesting, or exercise of any Award unless and until—

(a) either (i) Avnet has received from its counsel an opinion concluding that
such shares need not be registered under the Securities Act, or (ii) (A) such
shares have been registered under the Securities Act, (B) no stop order
suspending the effectiveness of such registration statement has been issued and
no proceedings therefor have been instituted or threatened under the Securities
Act, and (C) there is available at the time of such grant, vesting event, or
exercise (as applicable) a prospectus containing certified financial statements
and other information meeting the requirements of Section 10(a)(3) of the
Securities Act;

(b) such shares are (or upon official notice of issuance will be) listed on each
national securities exchange on which the class of Stock is then listed;





--------------------------------------------------------------------------------

 



(c) if necessary, the prior approval of such delivery has been obtained from any
State regulatory body having jurisdiction (but nothing herein contained shall be
deemed to require Avnet to register or qualify as a foreign corporation in any
State nor, except as to any matter or transaction relating to the sale or
delivery of such shares, to consent to service of process in any State); and

(d) if the Committee so requires, Avnet has received an opinion from its counsel
with respect to compliance with the matters set forth in subsections (a), (b),
and/or (c) of this Section ‎12.6.

In addition, the making of any Award or determination, the delivery or recording
of a stock transfer, and payment of any amount due to a Participant may be
postponed for such period as Avnet may require, in the exercise of reasonable
diligence, to comply with the requirements of any applicable law.

12.7. Document Requirements.  The Committee may require, as a condition of any
payment or share issuance, that certain agreements, undertakings,
representations, certificates, and/or information, as the Committee may deem
necessary or advisable, be executed or provided to the Company to assure
compliance with all applicable laws. 

12.8. Deferrals.  The Administrator may allow a Participant to elect to defer
receipt of any payment of cash or any delivery of shares of Stock that would
otherwise be due to such Participant by virtue of the exercise, earn-out, or
settlement of any Award made under the Plan, other than Options or Stock
Appreciation Rights.  If such election is permitted, the Committee shall
establish rules and procedures for such deferrals, including provisions that the
Committee or the Participant determines are necessary or advisable to comply
with, or avoid being subject to, the requirements of Section 409A of the Code,
and provisions for the payment or crediting of dividend equivalents in respect
of deferrals credited in units of Stock.

12.9. Recoupment.  Each Award shall be subject to the terms and conditions of
Avnet’s compensation recoupment or clawback policy, as in effect and amended
from time to time, including disgorgement or repayment to the extent required by
such policy (taking into account changes to such policy that are made after the
date hereof and after the date of the applicable Agreement).

12.10. Nontransferability.  Except as otherwise provided in Section ‎7.7
(Foreign Laws),  this Section ‎12.10, or the applicable Agreement, no Award
granted under the Plan, and no interests therein, may be sold, transferred,
pledged, assigned, exchanged, encumbered or otherwise alienated or hypothecated;
and each Award shall be exercisable during the Participant’s lifetime only by
the Participant or his legal guardian or representative.

(a) An Award may be transferred by testamentary disposition or the laws of
descent and distribution. 

(b) The Committee shall have sole discretion to approve, and to establish terms
and conditions for, a transfer of an Option other than an Incentive Stock Option
to (i) the child, step-child, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, sister-in-law, including adoptive
relationships, and any person sharing the Participant’s household (other than a
tenant or employee) of the Participant (an “Immediate Family Member”); (ii) a
trust in which Immediate Family Members have more than 50% of the beneficial
interest; (iii) a foundation in which Immediate Family Members or the
Participant control the management of the assets; or (iv) any other entity in
which Immediate Family Members or the Participant own more than 50% of the
voting interests (each (i) - (iv), a “Permitted Transferee”); provided, however,
that, without the prior approval of the Committee, no Permitted Transferee shall
further transfer an Award, either directly or indirectly, other than by
testamentary disposition or the laws of descent and distribution.  For example,
without prior approval of the Committee, a Permitted Transferee may not transfer
an Award by reason of the dissolution of, or a change in the beneficiaries of, a
Permitted Transferee that is a trust; the sale, merger, consolidation,
dissolution, or liquidation of a Permitted Transferee that is a partnership (or
the sale of all or any portion of the partnership interests therein); or the
sale, merger, consolidation, dissolution or liquidation of a Permitted
Transferee that is a corporation (or the sale of all or any portion of the stock
thereof).





--------------------------------------------------------------------------------

 



(c) The Committee shall have discretion to authorize a transfer pursuant to a
domestic relations order; provided, however, that the Committee shall not be
required under any circumstance to accept or approve a transfer pursuant to a
domestic relations order.

(d) An Award may be forfeited or transferred to the extent required to satisfy a
tax levy or judgment under the Mandatory Victims Restitution Act or similar
federal or state law.

12.11. Applicable Law and Severability.  The Plan, and its rules, rights,
agreements and regulations, shall be governed, construed, interpreted and
administered solely in accordance with the laws of the state of New York,
without regard to any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.  If any provision of the Plan is held invalid,
illegal, or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if such invalid, illegal or unenforceable
provision (or portion thereof) had never been included in the Plan.

12.12. Special Incentive Compensation.  No shares of Stock or other remuneration
provided pursuant to an Award, other than an EIP Award, shall be included in
compensation for purposes of determining the amount payable to any individual
under any pension, savings, retirement, life insurance, or other employee
benefits arrangement of the Company, unless otherwise determined by the Company.
Remuneration provided pursuant to an EIP Award shall be included in compensation
to the extent (and only to the extent) required by the applicable employee
benefits arrangement.

12.13. Section 16(b) of the Exchange Act.  All Agreements for Participants
subject to Section 16(b) of the Exchange Act shall be deemed to include any such
additional terms, conditions, limitations and provisions as Rule 16b-3 requires,
unless the Committee in its discretion determines that any such Award should not
be governed by Rule 16b-3.  In addition, with respect to persons subject to
Section 16(b) of the Exchange Act, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3.  To the extent that any
provision of the Plan or any action by the Administrator fails to comply with
Rule 16b-3, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee. 

12.14. Section 162(m) of the Code.  Each Award to a Covered Participant that is
contingent upon the achievement of Performance Objectives shall be deemed to
include any such additional terms, conditions, limitations, and other provisions
as are necessary for such Award to qualify as “other performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, unless the
Committee in its discretion determines that such Award is not intended to
qualify as “other performance-based compensation.”  Performance Objectives for
each Award granted to a Covered Participant shall be measured over a stated
Performance Period, on an absolute basis or relative to a pre-established
target, as specified by the Committee and reflected in the Agreement.    The
Performance Objectives for each Award that is intended to qualify as “other
performance-based compensation” shall be set forth in writing, at a time when
achievement of the Performance Objectives is substantially uncertain, no later
than the earlier of (a) 90 days after commencement of the period of service
(within the meaning of Treas. Reg. § 1.162-27(e)(2)(i)) to which the Performance
Objectives relate, or  (b) before 25 percent (25%) of such period of service has
elapsed.  To the extent permitted by Section 162(m)(4)(C) of the Code, the
Committee may adjust performance results to take into account extraordinary,
unusual, infrequently occurring, or non-comparable items, and shall have
discretion to reduce (but not to increase) the amount due upon achievement of
any Performance Objective.  No amount shall be paid to a Covered Participant
pursuant to an Award that is contingent upon the achievement of Performance
Objectives unless and until the Committee has certified that the Performance
Objectives have been satisfied.  To the extent required by Section 162(m) of the
Code, canceled Awards shall continue to be counted against the limit set forth
in Section ‎3.2 (Individual Limitations) on shares of Stock available for
Awards.

12.15. Section 409A of the Code.  The Plan, any Award granted under the Plan,
and all Agreements evidencing such Awards, shall be interpreted, administered,
and construed consistent with the intent that (a) all Options, SARs, and
comparable awards shall be exempt from Section 409A of the Code by reason of the
exemption for certain stock rights set forth in Treas. Reg. § 1.409A-1(b)(5);
(b) all Awards of Restricted Stock shall be exempt from Section 409A of the Code
by reason of the exemption



--------------------------------------------------------------------------------

 



for restricted property governed by Section 83 of the Code set forth in Treas.
Reg. § 1.409A-1(b)(6); and (c) except to the extent that the applicable
Agreement reflects an intent to provide for nonqualified deferred compensation
that is subject to and complies with the requirements of Section 409A of the
Code, all Restricted Stock Unit Awards, Performance Share Unit Awards, Other
Stock Unit Awards, and EIP Awards shall be exempt from Section 409A of the Code
by reason of the “short-term deferral rule” set forth in Treas. Reg. §
1.409A-1(b)(4).

12.16. Application of Proceeds.  The proceeds received by the Company from the
sale of Stock under the Plan shall be used for general corporate purposes.

12.17. Rules of Construction.  Whenever used in the Plan, (a) words in the
masculine gender shall be deemed to refer to females as well as to males;
(b) words in the singular shall be deemed to refer also to the plural; (c) the
word “include” shall mean “including but not limited to”; (d) references to a
statute or regulation or statutory or regulatory provision shall refer to that
provision (or to a successor provision of similar import) as currently in
effect, as amended, or as reenacted, and to any regulations and other formal
guidance of general applicability issued thereunder; and (e) references to a law
shall include any statute, regulation, rule, court case, or other requirement
established by an exchange or a governmental authority or agency, and applicable
law shall include any tax law that imposes requirements in order to avoid
adverse tax consequences.

12.18. Headings and Captions.  The headings and captions in this Plan document
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

12.19. Effective Date.  The Plan shall become effective on the date the Plan is
approved by Avnet’s shareholders.

Article 13
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

13.1. Share Adjustments.  If the Stock is split, divided, or otherwise
reclassified into or exchanged for a greater or lesser number of shares of Stock
or into shares of Stock and/or any other securities of Avnet by reason of
recapitalization, reclassification, stock split or reverse split, combination of
shares or other reorganization, the term “Stock” as used herein shall thereafter
mean the number and kind of shares or other securities into which the Stock
shall have been so split, divided or otherwise reclassified or for which the
Stock shall have been so exchanged; and the remaining number of shares of Stock
which may, in the aggregate, thereafter be delivered pursuant to the grant or
exercise of an Award and the remaining number of shares of Stock which may
thereafter be delivered pursuant to the exercise of any Options and/or SARs then
outstanding, shall be correspondingly adjusted.  If a dividend payable in shares
of Stock is paid to the holders of outstanding shares of Stock, the remaining
number of shares of Stock which may, in the aggregate, thereafter be delivered
pursuant to the exercise or grant of Awards, and the remaining number of shares
of Stock that may thereafter be delivered pursuant to the exercise of any Awards
then outstanding shall be increased by the percentage that the number of shares
of Stock so paid as a dividend bears to the total number of shares of Stock
outstanding immediately before the payment of such dividend.  If an
extraordinary cash dividend is paid to the holders of outstanding shares of
Stock, the remaining number of shares of Stock that may, in the aggregate,
thereafter be delivered pursuant to the exercise or grant of Awards and the
remaining number of shares of Stock that may thereafter be delivered pursuant to
the exercise of any Awards then outstanding, shall be equitably adjusted by the
Committee.

13.2. Exercise Price Adjustments.  If the Stock is split, divided or otherwise
reclassified or exchanged, or if any dividend payable in shares of Stock or
extraordinary cash dividend is paid to the holders of outstanding  shares of
Stock, in each case, as provided in the preceding paragraph, the purchase price
per share of Stock upon exercise of outstanding Options, and the aggregate
number of shares of Stock with respect to which Awards may be granted to any
Participant in any calendar year, shall be correspondingly adjusted.





--------------------------------------------------------------------------------

 



13.3. Fractional Shares.  Notwithstanding any other provision of this ‎Article
13, if upon any adjustment made in accordance with Section ‎13.1 above, the
remaining number of shares of Stock which may thereafter be delivered pursuant
to the exercise of any Award then outstanding shall include a fractional share
of Stock, such fractional share of Stock shall be disregarded for all purposes
of the Plan and the Optionee holding such Award shall become entitled neither to
purchase the same nor to receive cash or other property in payment therefor or
in lieu thereof.

Article 14
AMENDMENT OR TERMINATION OF THE PLAN

14.1. The Plan shall automatically terminate on November 30, 2026, unless it is
sooner terminated pursuant to Section ‎14.2, below.  No Award shall be granted
after the Plan terminates.  All Awards granted before the Plan terminates shall
continue in effect thereafter in accordance with the terms of the applicable
Agreements and the Plan.

14.2. Reservation of Rights.  The Board of Directors may amend or terminate the
Plan and/or any Award thereunder at any time as the Board of Directors may deem
advisable and in the best interests of Avnet; provided, however, that--

(i) a Participant’s written consent shall be required for any amendment to an
outstanding Award that would adversely affect in a material manner the rights of
such Participant under such Award, unless the Committee determines in its
discretion that there have occurred or are about to occur significant changes in
the Participant’s position, duties or responsibilities, or significant changes
in economic, legislative, regulatory, tax, accounting or cost/benefit conditions
that the Committee determines in its sole discretion make Participant consent
inappropriate under the circumstances; and

(ii) the affirmative vote of a majority of the votes cast at a meeting of the
shareholders of Avnet duly called and held for that purpose, shall be required
for any change that (a) affects the composition or functioning of the Committee;
(b) materially increases the aggregate number of shares of Stock that may be
delivered pursuant to the exercise of Awards; (c) materially increases the
aggregate number of shares of Stock with respect to which Options or other
Awards may be granted to any Participant during any calendar year;
(d) materially decreases the minimum purchase price per share of Stock (in
relation to the Fair Market Value thereof at the respective dates of grant) upon
the exercise of Options; (e) extends the ten-year maximum period within which an
Award is exercisable or the termination date of the Plan; or (f) otherwise
triggers a shareholder approval requirement under an applicable law or listing
standard. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------